                 0:20-cv-02043-JMC               Date Filed 04/01/21        Entry Number 30          Page 1 of 1

AO 450 (Rev. 01/09) Judgment in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                       District of South Carolina


            Shannon High and Kelly High
                       Plaintiffs
                           v.                                              Civil Action No.      0:20-02043-JMC
         The Estate of William Gary Dellinger
                       Defendant

        Progressive Direct Insurance Company
                    UIM Carrier

                                                 JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):


O the defendant, The Estate of William Gary Dellinger recover from the plaintiffs, Shannon High and Kelly High the
amount of Twenty Five Thousand and 00/100 dollars ($25,000.00), which includes all costs, interest, fees, including
attorney’s fees, and expenses. plus postjudgment interest at the rate of 0.07 %.
 the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
recover costs from the plaintiff (name)                             .




This action was (check one):
 tried by a jury with Judge                           presiding, and the jury has rendered a verdict.

 tried by Judge                         without a jury and the above decision was reached.
O decided by the Honorable J. Michelle Childs, United States District Judge, presiding. The issues having been
reviewed and a decision rendered on an offer of judgment.

Date: April 1, 2021                                                       CLERK OF COURT


                                                                                              S/Angie Snipes
                                                                                    Signature of Clerk or Deputy Clerk
